On Petition for Rehearing
By the Court,
Norcross, C. J.:
Counsel for the appellant has filed a lengthy petition for a rehearing, in which he urges that this court should have passed upon the numerous objections and exceptions to the introduction in evidence of the plaintiff’s record title, which objections and exceptions were learnedly and elaborately argued in more than thirty pages of brief. Even if we were to hold, with counsel for appellant, that the proper foundation was not laid for the introduction of the record of the various instruments constituting the plaintiff’s paper title, and for *442that and other reasons assigned the court erred in admitting such record, nevertheless the judgment should be affirmed; hence, it-would serve no purpose to determine whether the trial court erred in this respect.
Upon the whole case, as finally submitted to the court, it is clear that plaintiff was entitled to judgment. The appellant Wells, in order to establish his alleged title by adverse possession, was obliged to rely upon the possession of the defendant Packard. He offered in evidence a deed from Packard, dated March 2,1907, to the premises in controversy. Packard, at the time of executing this deed, had no pretense of any claim upon the property, other than possibly that of a tenant. His testimony upon the trial was to the effect that he had recognized title first in Samuel Brown, secondly in the heirs of Samuel Brown, the immediate grantors of the respondent, and lastly in the respondent. On January 25, 1907, Packard signed and delivered to respondent the following writing: "Reno, Nevada, Jan. 25th, 1907- I, Ira Packard, for the priveledge [privilege] of occupying a certain cabin as a place of abode which is owned by the Reno Brewing Co., Inc., of Reno, Nevada, and is situated along the bank of the Truckee River and lying across the track of the Southern Pacific Railway Company, and immediately south of the plant of said Reno Brewing Co., Inc., do agree to look after said property and to vacate the same on the 1st day of May, 1907: Ira Packard.”
Subsequently Packard presented a claim to the respondent in the sum of $1,200 for his services in taking care of the premises for six or seven years. The fact that Packard is shown to have acknowledged the paramount title in the respondent, and that his possession was at the most only that of a tenant, and that Wells had no interest other than that obtained through Packard, was alone sufficient to entitle the plaintiff to recover. While proceedings of this character are commonly referred to as actions in ejectment, the same as an action for claim and delivery of personal property is usually referred to as an action in replevin, nevertheless it should be borne in mind that the action of ejectment, as recognized at common law, has been modified by statute in this state. *443(Civil Practice Act, sec. 256, et seq.; Comp. Laws, 3351, et 'seq. ; Alford v. Dewin, 1 Nev. 207.)
We need not consider, we think, the contention of counsel for appellant that the trial court should have sustained the motion for a nonsuit. Whatever, if anything, was lacking to establish plaintiff’s right of recovery at the time it rested its case, was certainly furnished by the testimony of the defendants. Where such a condition exists, the appellate court would not be warranted in reversing a judgment. (Power v. Stocking, 26 Mont. 478, 68 Pac. 857; City v. Lewis, 34 Wash. 413, 75 Pac. 982.)
The petition for a rehearing is denied.